Citation Nr: 1711126	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1999 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously before the Board in February 2016, where it was officially reopened and remanded for further development. 

The Veteran appeared at a December 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran reports that in July 2004, while deployed in Iraq, he jumped out of a truck following an IED explosion.  He states that after this, he immediately began experiencing back pain, which has continued to this day.  The Veteran contends that this incident is the cause of his low back pain and has reported back pain throughout the record.

In an April 2010 VA physical therapy consultation, it was stated that the Veteran has low back pain consistent with lumbar facet/mechanical dysfunction.  Additionally, in July 2011, a VA orthopedic surgeon diagnosed the Veteran with chronic lumbar strain and in October 2014, the VA diagnosed the Veteran with chronic low back pain.  In December 2015, the Board remanded this matter for the Veteran to undergo a VA examination.  The VA examiner was instructed to specifically review and take into account the Veteran's complaints of back pain in his service treatment records and after separation from service.  Pursuant to the December 2015 remand, a VA examination occurred in July 2016 and an addendum opinion was provided in September 2016.  However, neither the examination report nor the addendum opinion discussed the diagnoses listed above and instead only stated that the Veteran was never diagnosed with a low back disability while in service.  

Additionally, the VA examiner stated that the Veteran did not receive any treatment or complain of lower back pain from February 2005 to March 2010.  However, the Veteran submitted an October 2008 letter from his private doctor, Dr. V.G.G.  This doctor indicated that the Veteran had been under his care for chronic back pain for "several years," adding that the Veteran's pain requires doctor visits and pain management.  Additionally, records obtained from Dr. V.G.G. show that the Veteran visited this doctor twice in October 2008 due to complaints of back pain.  

Furthermore, the record is filled with complaints of and treatment for low back pain: a March 2010 VA treatment record notes that Veteran was experiencing pain and tightness in his lower back; a September 2011 VA treatment record noted that the Veteran reported that his low back had been bothering him for the previous 3 months; a February 2012 VA treatment record indicated that the Veteran reported back pain in the morning; and an October 2014 VA treatment record noted that the Veteran quit his job because his low back pain had worsened, at which point he was diagnosed with chronic low back pain.  The VA examiner failed to discuss these records as well.  Therefore, since the evidence of record shows that the Veteran did receive treatment for his low back pain between February 2005 and March 2010, and the record demonstrates persistent complaints of and treatment for low back pain, the July 2016 VA examination and September 2016 addendum opinion are inadequate as they rely on an inaccurate factual basis.  

Moreover, at his December 2015 Board hearing, the Veteran testified to receiving treatment for his back pain from his separation from service to present day.  Lay persons are competent to testify to things of which they have firsthand knowledge (i.e., experiencing back pain).  Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  The lay evidence provided by the Veteran is considered credible for the purpose of securing a new examination. 

Therefore, on remand, a VA examiner must review these records and reconcile any opinion in contrast to the Veteran's previous diagnoses of chronic low back pain and chronic lumbar strain and discussion of lumbar facet/mechanical dysfunction.  Following this review, the examiner must determine whether or not any low back diagnosis is related to the Veteran's military service. 

Accordingly, the case is REMANDED for the following action:

1.  Forward a copy of the Veteran's claims file, including this remand, to a qualified medical professional, other than the medical professional who provided the July 2016 VA examination, for a new examination.

2.  The examiner must first identify all diagnosed low back disabilities present during the period of the claim (from August 2008 to the present), to include, but not limited to, chronic low back pain, chronic lumbar strain, and lumbar facet/mechanical dysfunction.

After reviewing the record, and with consideration of the Veteran's statements and Dr. V.G.G.'s records, the examiner is asked to address the following with regard to each back disability diagnosed during the period of the claim: 

Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed back disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

The VA examiner should indicate that the claims file was reviewed and specifically discuss the October 2014 diagnosis of chronic low back pain, July 2011 diagnosis of chronic lumbar strain, and April 2010 statement that the Veteran's low back pain is consistent with lumbar facet/mechanical dysfunction.  The examiner should reconcile any opinion in contrast to the Veteran's previous diagnoses of chronic low back pain and chronic lumbar strain and discussion of lumbar facet/mechanical dysfunction and provide any necessary explanations.

For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

